Citation Nr: 1505169	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for residuals of a cervical spine injury.

3. Entitlement to a rating in excess of 10 percent for recurrent muscle strain of the lumbar spine.

4. Entitlement to a rating in excess of 10 percent for residuals of a right ankle strain.

5. Entitlement to a rating in excess of 10 percent for residuals of a left ankle strain.

6. Entitlement to a compensable rating for epicondylitis of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1992.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis Missouri, and North Little Rock, Arkansas, respectively.

In December 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  See Virtual VA Entry January 18, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) addressing direct service connection has not been provided to the Veteran for his claim for bilateral hearing loss.  See January 2009 VCAA letter.  Proper notice must be afforded.

Additionally, at the December 2012 hearing the Veteran testified that he has received VA treatment, as well as private treatment from Dr. W.  Hearing Transcript, p. 14.  Records from this physician are not presently associated with the claims file.  The records should be requested.  See 38 C.F.R. § 3.159(c)(1).

Also, the Board finds that a new VA examination should be afforded for the bilateral hearing loss claim.  While a negative nexus opinion was offered by a VA examiner in May 2009, it does not appear the examiner considered the Veteran's conceded in-service noise exposure.  See March 1993 Rating Decision.  The examiner referenced a February 2009 VA audiology examination report for a full history and description of the Veteran's hearing loss, however, the February 2009 report addressed only post-service noise exposure.

As to the increased remaining claims, the Veteran testified at his hearing that his symptoms had worsened since he had last been examined.  On remand, he should be afforded updated examination to determine the current nature and severity of each of the claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AOJ should send the Veteran notice in accordance with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to what information or evidence is needed to substantiate a direct service connection claim.  
  
2.  The RO/AOJ should obtain all outstanding VA treatment records from ,to include all associated clinics and any other VA facility identified by the Veteran or in the record.  All efforts to obtain additional evidence must be documented in the claims folder. 


3. The RO/AOJ should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain any outstanding private treatment records, to include the private treatment records of Dr. W., discussed at the December 2012 hearing.

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

4.  The Veteran should be afforded a VA audiological examination to address the nature and likely etiology of any current hearing loss.  

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any hearing loss is due to an injury or other event or incident of the Veteran's period of active service.   In so doing, the examiner must address the Veteran's conceded in-service noise exposure.
	
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After any additional records are associated with the claims file, schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must comment on the impact of the service-connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

6.  After any additional records are associated with the claims file, schedule the Veteran for an examination in order to determine the current level of severity of his cervical spine disability.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disability, including any noted during nerve conduction and/or electromyography studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must comment on the impact of the service-connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

7.  After any additional records are associated with the claims file, schedule the Veteran for an examination in order to determine the current level of severity of his bilateral ankle disability.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

Range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner must indicate whether the Veteran was wearing any prosthetics (e.g. brace), and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability(ies), expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the ankle(s) could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must comment on the impact of the service-connected disabilities on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

8.  After any additional records are associated with the claims file, schedule the Veteran for an examination in order to determine the current level of severity of his right elbow disability.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

Range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner must indicate whether the Veteran was wearing any prosthetics (e.g. brace), and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the elbow could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must comment on the impact of the service-connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

9.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
  
10.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




